Motion Granted; Vacated and Remanded and Memorandum Opinion filed April 22,
2014.




                                          In The

                         Fourteenth Court of Appeals

                                   NO. 14-13-00468-CV

                            EDWARD GRISHAM, Appellant

                                             V.

                                LORA A. THYE, Appellee

                        On Appeal from the 25th District Court
                              Colorado County, Texas
                            Trial Court Cause No. 22,073


                     MEMORANDUM                      OPINION

      This is an appeal from a judgment signed March 19, 2013. On April 1, 2014, the
parties filed a joint motion to remand the cause to the trial court for rendition of judgment
in accordance with the parties’ settlement agreement. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, we vacate the judgment signed March 19, 2013, and we remand the
cause to the trial court for rendition of judgment in accordance with the parties’ agreement.

                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.